Title: To James Madison from James Caldwell, 13 August 1816
From: Caldwell, James
To: Madison, James



Sir
Philadelphia, No. 124 Locust Street 13th. August 1816

I do hope you will not take offense at my presumption in now addressing you.  You Sir may probably not recollect me: but I Knew you well in this City though quite a Youth yet to what your honour is: you also Knew my Father well.  He is dead many years.  I am by misfortune in trade become excessively Poor Indeed and to add to my distressful situation have a very large and helpless family around me who Consequently are distressed as well as myself.  I hope I will be pardoned by asking from you Sir Some releif.  I have been more than One year Confined to my house lamed So badly I Could not Walk a great Part of the time.  I had before that been thrown out of all employment by misfortune.  It might Probably be Sir in your Power to recommend employment to me with the pen; if you would how thankfull I would be.  oh Sir Can I ask Can I beg & pray you will indulge me with a line & Some present releif.  I am Assured by persons Knowing you that I will be indulged with an Answer to this. And beleive me Sir Your very obliged Set

James Caldwell

